Per Curiam. Our Rule 9 (b) provides that a statement of the case should be made at the beginning of the abstract. The statement should ordinarily not be more than two pages in length. Our Rule 9 (d) provides that appellant’s abstract of the record should consist of an impartial condensation of such material parts of the record as are necessary to an understanding of all questions presented to this court for decision. In the present case the statement was seven pages in length. The appeal was from an order of the trial court refusing to grant a new trial. The order or judgment was not abstracted nor were any of the pleadings. Therefore, we must affirm the judgment of the trial court for the reason that appellant has failed to comply with Rule 9- Affirmed. John I. Purtle, Justice, dissenting on denial of rehearing.